Per Curiam,
Neither the 14th section of article Y. of the Constitution, nor the Act of April 17, 1876, P. L. 29, gives an appeal, as a matter of right, in cases of summary convictions. This can only be had upon allowance by the court, which means upon cause shown: Commonwealth v. Eichenberg, 140 Pa. 158; McGuire v. Shenandoah Boro., 109 Pa. 613. Nor is the action of *431the court below, whether granting or refusing the appeal, reversible upon appeal to this court, unless the record shows" an abuse of discretion. To ascertain the cause alleged, reference must be had to the petition: Commonwealth v. Menjou, 174 Pa. 25 ; Thompson v. Preston, 5 Pa. Superior Ct. 154. In this case the order, as printed in the appellant’s paper-book, purports to have been made on November 15,1904, upon a petition from which it appeared to the court that injustice had been done, but the only paper printed in the paper-book which can by any latitude of construction be regarded as a petition, purports to have been made and sworn to on November 16,1904. There is nothing in the record as printed in the paper-book to show with any degree of certainty that this is the petition referred to in the order. The dates tend to show the contrary. Possibly the uncertainty in this regard would have been removed by inspection of the record proper; but we find upon examination that it has not been brought up and filed. Therefore the appeal must necessarily be quashed.
Appeal quashed at appellant’s cost.